Citation Nr: 1016193	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-12 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Veteran requested a hearing before the RO's Decision 
Review Officer (DRO) in conjunction with this appeal, but he 
failed without explanation to appear at a DRO conference 
scheduled in April 2007.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diagnosed cervical degenerative disease 
became manifest many years after discharge from service and 
is not etiologically related to service.

2.  The Veteran is not shown to have had dental trauma or 
loss of the maxilla or mandible during service or to have 
current residuals of such trauma or loss.


CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disability 
that is due to or aggravated by active service, nor may 
incurrence in service be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 1154 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran does not have a dental disability that is due 
to or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 1154 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In January 2006 and May 2006 the Veteran was provided letter 
advising him of the elements required to support a claim for 
service connection, including the effective-date and 
disability-rating elements.  He was also informed of the 
respective obligations of VA and the claimant in obtaining 
evidence for inclusion in the record.   The Veteran has ample 
opportunity to respond prior to issuance of the rating 
decision in August 2006.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  The RO has 
obtained service treatment records (STRs) and treatment 
records from those VA providers identified by the Veteran as 
having relevant medical evidence; neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims and the 
Board is also unaware of any such evidence.  The Veteran was 
scheduled to testify before the RO's DRO at his request, but 
he failed without explanation to appear at the hearing.    

The Veteran was not afforded a VA examination for cervical 
spine or dental disorders, but as explained in detail below 
the Veteran has not presented a prima facie case for service 
connection for either disorder and examination is accordingly 
not warranted at this point.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curiam).  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will accordingly address the merits 
of the claims for service connection for cervical spine 
disorder and dental disorder.



II.  Analysis

General legal principles regarding service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

When a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009)




Service connection for a cervical spine disorder

Service treatment records (STRs) show no indication of a back 
or neck injury during active service.  The report of medical 
examination in August 1972 at the time of the Veteran's 
separation from service notes the spine and other 
musculoskeletal systems as "normal" on examination.

The Veteran had a history and physical (H&P) examination at 
the VA mental health clinic in May 2006 in which he reported 
injury to the upper cervical area in Viet Nam.  However, on 
examination the cervical spine and neck were grossly normal.

VA X-ray of the cervical spine in June 2006 showed 
degenerative changes involving the C4-C6 cervical vertebrae.

During H&P examination in June 2006 the Veteran asserted he 
had an injury to the cervical spine in 1970 when an exploding 
mortar round lifted him up and threw him against a wall, with 
resultant damage to discs C4-6.  On examination the cervical 
spine and neck were again grossly normal.

During H&P examination in August 2006 the cervical spine and 
neck were grossly normal.

The Veteran has shown a current disorder of the cervical 
spine (degenerative changes involving the C4-C6 cervical 
vertebrae); accordingly, the first element of service 
connection is satisfied.  However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case there is no competent medical opinion showing a 
relationship between the current cervical degenerative 
disease and the undocumented cervical trauma during service.  
The Veteran has expressed his personal belief of such a 
relationship, but lay persons are not competent to opine as 
to medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Rather, it is the province of 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis 
and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).   However, the threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).

In this case the Veteran reported an injury in service, but 
he has not asserted - and the evidence does not show - that 
he had continuous symptoms following discharge from service.  
The earliest evidence of a cervical spine disorder of record 
dates from June 2006, more than 30 years after his discharge 
from service.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Because there is no evidence of degenerative disease to any 
degree within the first year after discharge from service, 
presumptive service connection under 38 C.F.R. § 3.309(a) is 
not applicable.

In sum, the Veteran has reported neck trauma during service, 
but his discharge examination shows a normal cervical spine.  
There is no medical or lay evidence of continuous cervical 
spine problems after discharge from service or onset of 
cervical spine disorder until many years after discharge from 
service.  Finally, there is no medical evidence of any 
etiological relationship between the current cervical 
degenerative disease and service.  Accordingly, the criteria 
for service connection are not met and the claim must be 
denied.

Service connection for a dental disorder

Compensation is available for loss of teeth due to loss of 
substance of the body of the maxilla or mandible, where the 
lost masticatory surface cannot be restored by suitable 
prosthesis.  38 C.F.R. § 4.150 (schedule of ratings - dental 
and oral conditions).  Otherwise, replaceable missing teeth 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381(a).  

However, those veterans having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from service trauma may be authorized any treatment 
indicated as reasonably necessary for correction of such 
service-connected noncompensable condition or disability.  
38 C.F.R. § 17.161(c).  

STRs show no indication of dental trauma or loss of any 
substance of the mandible or maxilla.  The Veteran's report 
of medical examination in August 1972 at the time of his 
separation from service shows missing teeth number 1 and 
number 32 (upper right and lower right wisdom teeth) but no 
other missing teeth and no non-restorable teeth.

The Veteran presented to the VA dental clinic in March 2006 
for evaluation of a pigmented lingual lesion.  Clinical 
examination showed loss of teeth and moderate-to-severe 
generalized periodontitis as well as poor oral hygiene.  
There were also multiple areas of pigmented lesion on the 
alveolar ridge on the right side consistent with amalgam 
tattoos.

The Veteran had an H&P examination at the VA mental health 
clinic in May 2006 in which he reported history of bleeding 
gums.  The examiner noted that some teeth were in need of 
repair but otherwise the mouth and throat were grossly 
normal.  The examiner recommended follow-up with a dentist on 
an outpatient basis.

During H&P examination in June 2006 of the mouth and throat 
the examiner noted extractions and recession of the gum but 
no open areas or bleeding.  During H&P examination in August 
2006 the examiner noted some teeth in need of repair but 
otherwise grossly normal.

On review, the file does not show any dental trauma in 
service, nor has the Veteran asserted any such dental trauma.  
There is no evidence of loss of any substance of the mandible 
or maxilla, either in service or currently.  While the file 
shows the Veteran has had some extractions, there is no 
indication such extractions were associated with any loss of 
any substance of the mandible or maxilla or that the 
extractions are non-restorable by prosthesis.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There is no indication in this 
case that the Veteran has a current qualifying dental 
disorder, or that he has had such a disorder at any time 
during the period under review.  McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  In this case the Veteran has not 
shown a current dental disorder for which service connection 
can be considered.

In sum, the file does not show the Veteran had any qualifying 
dental trauma or disorder in service, or that he has a 
current qualifying dental disorder in that he is not shown to 
loss of teeth due to loss of substance of the body of the 
maxilla or mandible that cannot be restored by suitable 
prosthesis.

Based on the evidence and analysis above the Board finds the 
criteria for service connection are not met and the claim 
must be denied.



Burden of proof

In arriving at the determinations above the Board has 
carefully considered the benefit-of-the-doubt rule.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In this case the evidence preponderates against the claims 
for service connection for a cervical spine disorder and 
service connection for a dental disorder.  The benefit-of-
the-doubt rule therefore does not apply.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a dental disorder is denied.


REMAND

The Veteran has been diagnosed with PTSD, depression and 
alcohol dependence.  He asserts he was present in Da Nang, 
Republic of Vietnam, as a weather observer attached under the 
Marine Assistance Program (MAP) to an unspecified unit of the 
Air Force, during which assignment he was exposed to enemy 
rocket attacks on the base.  The Veteran's DD Form 214 
confirms his military occupational specialty was weather 
observer and that he served in Vietnam from 13 November 1970 
to 3 May 1971.    

The RO submitted a PIES request in January 2006 for pages 
from the Veteran's service personnel record (SPR) showing 
units and dates of assignment, travel outside the United 
States, participation in combat operations, etc.  The 
response, received in April 2006, was that the file had been 
checked out and had not been returned; it was suggested the 
RO submit another request.  There is no indication this was 
done.

The Board finds that at this time the case should be remanded 
to enable the RO to make another attempt to obtain the 
Veteran's complete SPR in order to determine specific units 
and dates of assignment potentially relevant to verification 
of the Veteran's claimed stressors.  See 38 U.S.C.A. § 
5103A(b)(3)(c)(1) (VA is obligated to obtain relevant records 
pertaining to claimant's active military service that are 
held or maintained by a government entity, if the claimant 
furnished sufficient information to locate those records).  

Because resolution of the claim for PTSD revolves around the 
question of participation in combat, which in turn would 
establish presumptive acoustic trauma, the claim for service 
connection for tinnitus is remanded as inextricably 
intertwined with the claim for PTSD.

Accordingly, the case is REMANDED to the RO or the AMC for 
the following action:

1.  The RO or the AMC should submit a 
request to the NPRC or other appropriate 
agency for a copy of the Veteran's 
complete SPRs.  See M21-1MR, Part III, 
subpart iii, 2.A.4 and 2.A.5.  The RO or 
the AMC should pursue the missing records 
until the records are obtained or until 
the NPRC states in writing that no 
further records are available.

2.  If SPRs are obtained, the RO or the 
AMC should review the SPRs to identify 
the units to which the Veteran was 
assigned in Viet Nam (including Air Force 
units to which he was attached) and dates 
of assignment to those units.

Thereafter, the RO or the AMC should 
submit a request to JSRRC to determine 
whether the Veteran's claimed stressors 
can be verified.  If the RO or the AMC 
determines that the SPRs do not contain 
sufficiently detailed information to 
support a request to JSRRC, a memorandum 
of such determination should be 
associated with the claims file.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate on a de novo basis the issues 
of entitlement to service connection for 
PTSD and tinnitus.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement 
of the Case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


